Title: From Thomas Jefferson to Dabney Cosby, 9 March 1822
From: Jefferson, Thomas
To: Cosby, Dabney


Sir
Monticello
Mar. 9. 22.
I did not answer your letter of Feb. 28 immediately on it’s reciept because I knew that efforts were still to be made in the legislature in favor of the University. you have seen by the newspapers that these have all failed, & of course that nothing can be done as to the library this yearIf you will be so good as to let me know what I am in your debt for the bricks you furnished me, & the work done I will place the money in any hands you will name. I salute you with my best wishes and respects.Th: Jefferson